Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.

 Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because The claims do not fall within at least one of the four categories of patent eligible subject matter because Applicant does not show that the applicant intends the term "machine-readable medium” to include non-statutory matter.
In the original disclosure the applicant describes medium as including transitory medium  (para 0088 of the original disclosure), and thus it is reasonable to interpret that the claimed machine readable medium includes all possible mediums, including non-statutory mediums (e.g., “but is not limited to”… optical.. or “any other type”…). The words "machine" and/or "circuitry” 
The Office suggests amending the claim(s) to include “non-transitory” medium.
Claims 12-15 are rejected based on dependency from claim 12.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-11, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677), and further in view of Cherukuri (US 20150074440)
As per claim 1. Wu discloses An apparatus comprising: an arbitration circuit comprising a … link state associated with a first communication protocol stack and a … a link state associated with a second communication protocol stack, the first and second communication protocol stacks to communicate via a physical link (Wu: Figs. 11 and 12, ; and a physical circuit coupled to the arbitration circuit and to interface with a first side of the physical link, wherein the physical circuit, is to cause … to synchronize with corresponding … associated with a second side of the physical link (Wu: Figs 11 and 12; paragraphs 0094-95; table 1).  
Wu does not teach , however, Lee teaches a first virtual link state machine, a second virtual link state machine and a plurality of virtual link state machines including the first and second virtual link state machines (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
Wu, and Lee are analogous art because they are form the same field of data access and state synchronization.
a first virtual link state machine, a second virtual link state machine and a plurality of virtual link state machines including the first and second virtual link state machines as taught by Lee since doing so would provide the benefits of [Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021)].

Further, Wu, and Lee do not disclose, but Cherukuri discloses
	in response to a retraining of the physical link, responsive to detection of an error (e.g., retaining link state, 0010; low power consumption state (referred to herein as "L1" or "Level 1"), 0017; turn-off power consuming I/O drivers, I/O receivers, and/or physical layer clocks while retaining the link state, …detect whether a link is down, 0018);

	wherein one of the first and second communication protocol stacks detected as being in a low power state prior to detection of the error is to remain in a low power state during the retraining and the synchronization (e.g., No inter-agent communication over the links interface is required when discussion is focused on a foil, 0011;  detect whether a link is down) in L1 state, 0018, 0023; hold-off period … synchronizing event like reset… maintain correct count of the synchronization counter and the values in their configuration register(s) (e.g., or values stored in memory 112-1) through these states, 0023).
 



As per claim 2. Wu teaches wherein the apparatus comprises a multi-chip package comprising: a first die having the first communication protocol stack and the second communication protocol stack and coupled to the first side of the physical link (Wu: Fig. 11, PCIe logic 1115 and IDI logic 1120; "Logical PHY 1110 can include link state machine management logic 1125 for negotiating link state transitions in connection with requests of upper layer logic of the die (e.g., received over PCIe or IDI). Logical PHY 1110 can further include link testing and debug logic (e.g., 1130) ion some implementations. As noted above, an example MCPL can support control signals that are sent between dies over the MCPL to facilitate protocol agnostic, high performance, and power efficiency features (among other example features) of the MCPL. For instance, logical PHY 1110 can support the generation and sending, as well as the receiving and processing of valid signals, stream signals, and LSM sideband signals in connection with the sending and receiving of data over dedicated data lanes, such as described in examples above" (paragraph 0089)); and a second die coupled to the first die via the second side of the physical link and having the first communication protocol stack and the second communication protocol stack, the second die having the corresponding … associated with the second side of the physical link (Wu: Figs 5 and 6. Where multiple dies carrying plurality of components are interconnected).  
Wu does not teach , however, Lee teaches virtual link state machines (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, 
As per claim 3. Wu teaches wherein in response to a physical layer packet received from the corresponding … of the second die, the first virtual link state machine of the first die is to resolve from a first link state to a second link state (Wu: paragraph 0108; Fig. 18. Where link layer packets are communicated between the devices and causing state change).  
Wu does not teach , however, Lee teaches the first virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
As per claim 7. Wu teaches wherein … of the second die is to autonomously send the physical layer packet without interaction with the first communication protocol stack of the second die (Wu: "Implementations of a logical PHY can include error detection, error reporting, 
Wu does not teach , however, Lee teaches the first virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
As per claim 8. Wu teaches the arbitration circuit (Wu: Fig. 12, multi-protocol ARB/MUX 1230).  
Wu does not teach , however, Lee teaches further comprising a third virtual link state machine to virtualize a link state of … (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 
As per claim 9. Wu teaches further comprising a link logical physical circuit comprising... (Wu: Fig. 11, logical PHY 1110; paragraph 0089).
Wu does not teach , however, Lee teaches the third virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
As per claim 10. Wu teaches wherein the link logical physical circuit further comprises a physical link state machine to interface with the physical circuit (Wu: Fig. 11, logical PHY 1110, link state machine management logic 1125, and physical PHY 1105).  
As per claim 11. Wu teaches wherein the physical link state machine is to cause the physical link to be retrained in response to a retrain request from …, based on detection of an error in a link state change request message (Wu: Paragraph 0070. Where error detection is governed in logical PHY 630; paragraphs 0094-95).  
Wu does not teach , however, Lee teaches the first virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that 
As per claim 16. The rationale in the rejections under Wu, and Lee and Cherukuri of claims 1, 2, and 8 is herein incorporated.
	
	Further for claim 16, Wu discloses a Link layer 210, also referred to as data link layer 210, acts as an intermediate stage between transaction layer 205 and the physical layer 220. a responsibility of the data link layer 210 is providing a reliable mechanism for exchanging Transaction Layer Packets (TLPs) between two components a link (para 0053, Fig. 2).  Lee provides an improved management of virtual link states (see Lee, 0006).  Lee discloses an application may use the services of two or more virtual link drivers (0021).  Lee discloses each of the virtual link drivers 131-139 is coupled to partition driver 140.  Partition driver 140 is responsible for coordinating and aggregating the virtual links associated with each of the virtual link drivers 131-139 so that they may share a physical network link 150 (0022-0023).  This renders obvious the claimed a third virtual link state machine, providing the benefit of providing added flexibility in use of physical network link for applications using virtual links (see Lee, 0024).

Further, Wu, and Lee do not disclose, but Cherukuri discloses
	in response to a retraining of the interconnect, responsive to detection of an error (e.g., retaining link state, 0010; low power consumption state (referred to herein as "L1" or 

	while one of the first and second communication protocol stacks detected as being in a low power state prior to detection of the error is to remain in a low power state during the retraining of the interconnect (e.g., No inter-agent communication over the links interface is required when discussion is focused on a foil, 0011;  detect whether a link is down) in L1 state, 0018, 0023; hold-off period … synchronizing event like reset… maintain correct count of the synchronization counter and the values in their configuration register(s) (e.g., or values stored in memory 112-1) through these states, 0023).
 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Wu, and Lee with Cherukuri, providing the benefit of When activity resumes, agents may quickly turn-on I/O and clock circuitry and become operational … a power savings feature allows products with superior power and/or thermal characteristics … result in battery savings for mobile devices.  All devices incorporating such features may also dissipate less heat, and hence reduce cost of platform thermal solution (see Cherukuri, 0010), improved performance, power saving, and/or heat dissipation when communication amongst coupled agents is sporadic (0008).

As per claim 17. The rationale in the rejections under Wu, and Lee and Cherukuri of claim 3 is herein incorporated.

7.	Claims 4-5  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677) and Cherukuri (cited above) as applied to claims 1 above, and further in view of Shih et al. (US20160359982).
As per claim 4. Wu does not teach , however, Lee teaches virtual link state machines (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been 
Wu in view of Lee and Cherukuri does not teach , however, Shih teaches further comprising a resolution table including a plurality of entries each to identify a resolved link state for a pair of corresponding … (Shih: paragraphs 0028 and 0048-50. Where a resolution table is used to identify errors and corresponding actions).
Wu, Lee, and Cherukuri and Shih are analogous art because they are form the same field of data access and state synchronization.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Jen and Lee to include further comprising a resolution table including a plurality of entries each to identify a resolved link state for a pair of corresponding … as taught by Shih since doing so would provide the benefits of [Shih: "In an embodiment, the Link State Policy Table contains a register which can 
Therefore, it would have been obvious to combine Wu, Lee, and Cherukuri and Shih for the benefit of creating the apparatus as specified in claim 4.
As per claim 5. Wu in view of Jen does not teach , however, Lee teaches the first virtual link state machines (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
, however, Shih teaches wherein the … of the first die is to access a first entry of the resolution table to determine to resolve from the first link state to the second link state (Shih: paragraphs 0028 and 0048-50. Where a resolution table is used to identify errors and corresponding actions).

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677), and Cherukuri (cited above) and Shih et al. (US20160359982) as applied to claim 4 above, and further in view of Nemawarkar et al. (US20050034048).
As per claim 6. Wu does not teach the first virtual link state machines; however, Lee teaches the first virtual link state machines (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link 
Wu in view of Lee and Cherukuri does not teach , however, Nemawarkar teaches wherein after the retraining of the physical link, ... of the first die is to enable the first communication protocol stack of the first die to retry communication of one or more packets (Nemawarkar: "Once the link is down due to error, the PHY layers re-connect to each other through an initialization sequence. Once this PHY link up is achieved, the last good reception of packets at each interconnection controller is conveyed to the other interconnection controller using ACK packets. When the first ACK packet is received by an interconnection controller, the history buffer is checked for any packets beyond the acknowledged packet which need acknowledgement. These packets are re-transmitted (without being purged from the history buffer). According to preferred implementations, as soon as the last packet from the history buffer is re-transmitted, any protocol layer packet from the interconnection controller core can be transmitted. This ordering of transmission and re-transmission ensures the ordering of packets within each virtual channel" (paragraphs 0202-203)).
Wu, Lee, and Cherukuri, and Shih, and Nemawarkar are analogous art because they are form the same field of data access and state synchronization.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Lee to include wherein after the retraining of the physical link, ... of the first die is to enable the first communication protocol stack of the first die to retry communication of one or more packets as taught by Nemawarkar since doing so would provide the benefits of [Nemawarkar: "Once the link is down 
Therefore, it would have been obvious to combine Wu, Lee, and Cherukuri, Shih, and Nemawarkar for the benefit of creating the apparatus as specified in claim 6. 

9.	Claim 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677), and further in view of Sivaramakrishnan et al. (US20100083066) and Cherukuri (US 20150074440)

As per claim 12. Wu teaches retraining a physical link that couples a first die of a semiconductor package to a second die of the semiconductor package, the first die and the second die each including a first communication protocol stack and a second communication protocol stack, a ...  a link state associated with the first communication protocol stack and a ...  a link state associated with the second communication protocol stack (Wu: Table 1; paragraph 0088-89 and 0093-95; figs. 11 and 12); … thereafter enabling the first communication protocol stack of the first die and the first communication protocol stack of the second die for activity (Wu: Paragraphs 0066-68).
Wu does not teach , however, Lee teaches a first virtual link state machine to virtualize a link state and a second virtual link state machine to virtualize a link state (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a 
Wu in view of Lee does not teach , however Sivaramakrishnan teaches after retraining the physical link, performing a first synchronization handshake protocol between ... of the first die and ... of the second die, and performing a second synchronization handshake protocol between the ... of the first die and the ... of the second die and the first and second synchronization handshake protocols (Sivaramakrishnan: "Turning to FIG. 5, a flow diagram describing the operation of the embodiments of FIG. 1 through FIG. 4C is shown. Referring collectively to FIG. 1 through FIG. 5 and beginning in block 500 of FIG. 5 the link is initialized. For example in one embodiment, the training and recovery unit 224 within the master device 12 may automatically initiate a training sequence which may include a handshake-type protocol with the receiver in the slave device 14. During initialization, one or more predetermined patterns may be sent to ensure proper operation of the physical link 16. If during the 
Wu, Lee, and Sivaramakrishnan are analogous art because they are form the same field of data access and state synchronization.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Wu and Lee to include after retraining the physical link, performing a first synchronization handshake protocol between ... of the first die and ... of the second die, and performing a second synchronization handshake protocol between the ... of the first die and the ... of the second die and the first and second synchronization handshake protocols as taught by Sivaramakrishnan since doing so would provide the benefits of [Sivaramakrishnan: "Turning to FIG. 5, a flow diagram describing the operation of the embodiments of FIG. 1 through FIG. 4C is shown. Referring collectively to FIG. 1 through FIG. 5 and beginning in block 500 of FIG. 5 the link is initialized. For example in one embodiment, the training and recovery unit 224 within the master device 12 may automatically initiate a training sequence which may include a handshake-type protocol with the receiver in the slave device 14. During initialization, one or more predetermined patterns may be sent to ensure proper operation of the physical link 16. If during the initialization errors are detected, the link may enter a degraded mode of operation as described further below" (paragraph 0029)]. 

Further, Wu, and Lee and Sivaramakrishan do not disclose, but Cherukuri discloses
	retraining a physical link that couples a first die of a semiconductor package to a second die of the semiconductor package, responsive to detection of an error; wherein the second communication protocol stack of at least one of the first die and the second die is maintained in a low power state throughout the retraining (e.g., physically (PHY) including link layer…retaining link state, 0010; low power consumption state ("L1" or "Level 1"), 0017; turn-off power consuming I/O drivers, I/O receivers, and/or physical layer clocks while retaining the link state, …detect whether a link is down, 0018);

	the second communication protocol stacks detected as being in a low power state prior to detection of the error (e.g., No inter-agent communication over the links interface is 
 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Wu, and Lee and Sivaramakrishan with Cherukuri, providing the benefit of When activity resumes, agents may quickly turn-on I/O and clock circuitry and become operational … a power savings feature allows products with superior power and/or thermal characteristics … result in battery savings for mobile devices.  All devices incorporating such features may also dissipate less heat, and hence reduce cost of platform thermal solution (see Cherukuri, 0010), improved performance, power saving, and/or heat dissipation when communication amongst coupled agents is sporadic (0008).

As per claim 15. Wu does not teach , however, Lee teaches virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
Wu in view of Lee does not teach , however, Sivaramakrishnan teaches during the second synchronization handshake protocol (Sivaramakrishnan: "Turning to FIG. 5, a flow diagram describing the operation of the embodiments of FIG. 1 through FIG. 4C is shown. 

Further, Wu, and Lee and Sivaramakrishan do not disclose, but Cherukuri discloses
	wherein the method further comprises maintaining the second communication protocol layer of the first die in the low power state … wherein the method further comprises maintaining the second communication protocol layer of the first die in the low power state during the second synchronization handshake protocol, the second communication protocol layer associated with the second … of the first die (e.g., physically (PHY) including link layer…retaining link state, 0010; low power consumption state ("L1" or "Level 1"), 0017; turn-off power consuming I/O drivers, I/O receivers, and/or physical layer clocks while retaining the link state, …detect whether a link is down, 0018;
No inter-agent communication over the links interface is required when discussion is focused on a foil, 0011;  detect whether a link is down) in L1 state, 0018, 0023; hold-off period … synchronizing event like reset… maintain correct count of the synchronization counter and the values in their configuration register(s) (e.g., or values stored in memory 112-1) through these states, 0023).
 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Wu, and Lee with Cherukuri, providing the benefit of When activity resumes, agents may quickly turn-on I/O and clock circuitry and become operational … a power savings feature allows products with superior power and/or thermal characteristics … reset in battery savings for mobile devices.  All devices incorporating such features may also dissipate less heat, and hence reduce cost of platform thermal solution (see Cherukuri, 0010), improved performance, power saving, and/or heat dissipation when communication amongst coupled agents is sporadic (0008).

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677), and  Sivaramakrishnan et al. (US20100083066) and Cherukuri (cited above) as applied to claim 12 above, and further in view of Ruffini (US6711411).
As per claim 13. Wu does not teach , however, Lee teaches the first virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
Wu in view of Lee, and Sivaramakrishnan and Cherukuri does not teach , however, Ruffini teaches sending, from … of the first die, a first physical layer packet to … of the second die, the first physical layer packet to identify a link state of …. Of the first die; and receiving, in … of the first die, a second physical layer packet from … of the second die, the second physical layer packet to identify a line state of the .... of the second die (Ruffini: "FIG. 8 is a timing diagram that illustrates a situation in which a node X requests, and subsequently receives, up-to-date synchronization status information about another node Y in the synchronization network. To accomplish this, node X first sends a Sync Link State Request packet 801 to node Y. In response, node Y sends the requested information to node X by means of a Sync Link State Update packet 803. To complete this transaction, Node X then acknowledges receipt of the Sync Link State Update packet 803 by sending a Sync Link State Acknowledge packet 805 to node Y" (column 11, lines 22-31); fig. 8).
Wu, Lee, Sivaramakrishnan, and Cherukuri and Ruffini are analogous art because they are form the same field of data access and state synchronization.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Wu in view of Lee, and Sivaramakrishnan to include sending, from … of the first die, a first physical layer packet to … of the second die, the first physical layer packet to identify a link state of …. Of the first die; and receiving, in … of the first die, a second physical layer packet from … of the second die, the second physical layer packet to identify a line state of the .... of the second die as taught by Ruffini since doing so would provide the benefits of [Ruffini: "FIG. 8 is a timing diagram that illustrates a situation in which a node X requests, and subsequently receives, up-to-date synchronization status information about another node Y in the synchronization network. To accomplish this, node X first sends a Sync Link State Request packet 801 to node Y. In response, node Y sends the requested information to node X by means of a Sync Link State Update packet 803. To complete this transaction, Node X then acknowledges receipt of the Sync Link State Update . 

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of, Lee et al. (US20150103677), Sivaramakrishnan et al. (US20100083066), and Cherukuri (cited above) and Ruffini (US6711411) as applied to claim 13 above, and further in view of Shih et al. (US20160359982).

As per claim 14. The rationale in the rejections of claims 4 and 5 is herein incorporated, incorporating Sivaramakrishnan and Ruffini (omitted herein for brevity).

12.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677) and Cherukuri (cited above) as applied to claims 1 and 16 above, and further in view of Shih et al. (US20160359982).
As per claim 18.  The rationale in the rejections under Wu and Lee and Cherukuri of claim 4 is herein incorporated.
As per claim 19.  The rationale in the rejections under Wu and Lee and Cherukuri of claim 5 is herein incorporated.

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US20170083475) in view of Lee et al. (US20150103677) and Cherukuri (cited above) as applied to claim 16 above, and further in view of Nemawarkar et al. (US20050034048).
As per claim 20. 
, however, Lee teaches the first virtual link state machine (Lee: "As further shown in FIG. 1, application 121 is coupled to virtual link driver 131. This means that application 121 is using virtual link driver 131 to access a virtual link that has been partitioned from a physical network link as will be described in greater detail below. In some examples, virtual link driver 131 may provide layer 2 networking services to application 121. In some examples, virtual link driver 131 appears to application 121 as if it is providing a dedicated physical network link for use by application 121. Similarly, application 129 is coupled to virtual link driver 139 and virtual link driver 139 provides networking services to application 129 that may be similar to those provided by virtual link driver 131 to application 121. Although the relationship between applications 121-129 and virtual link drivers 131-139 is shown as a one-to-one relationship, other relationships are possible. In some examples, an application may use the services of two or more virtual link drivers. In some examples, two or more applications may use the services of a single virtual link driver" (paragraph 0021); paragraph 0020; fig. 1, vLink Drivers 131-139).
Further, Wu, and Lee do not disclose, but Cherukuri discloses
	throughout which the second communication protocol stack of the first die remains in an inactive state and while the second communication protocol stack of the first die remains in the inactive state (e.g., physically (PHY) including link layer…retaining link state, 0010; low power consumption state ("L1" or "Level 1"), 0017; turn-off power consuming I/O drivers, I/O receivers, and/or physical layer clocks while retaining the link state, …detect whether a link is down, 0018; No inter-agent communication over the links interface is required when discussion is focused on a foil, 0011;  detect whether a link is down) in L1 state, 0018, 0023; hold-off period … synchronizing event like reset… maintain correct count of the synchronization counter and the values in their configuration register(s) (e.g., or values stored in memory 112-1) through these states, 0023).
 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Wu, and Lee and Nemawarkar, with Cherukuri, providing the benefit of When activity resumes, agents may quickly turn-on I/O and clock circuitry and become operational … a power savings feature allows products with superior power and/or thermal characteristics … reset in battery savings for mobile devices.  All devices incorporating 

Wu in view of Lee and Cherukuri does not teach , however, Nemawarkar teaches wherein after the retraining of the physical link …  of the first die is to cause the first communication protocol stack of the first die to retry communication of one or more packets (Nemawarkar: "Once the link is down due to error, the PHY layers re-connect to each other through an initialization sequence. Once this PHY link up is achieved, the last good reception of packets at each interconnection controller is conveyed to the other interconnection controller using ACK packets. When the first ACK packet is received by an interconnection controller, the history buffer is checked for any packets beyond the acknowledged packet which need acknowledgement. These packets are re-transmitted (without being purged from the history buffer). According to preferred implementations, as soon as the last packet from the history buffer is re-transmitted, any protocol layer packet from the interconnection controller core can be transmitted. This ordering of transmission and re-transmission ensures the ordering of packets within each virtual channel" (paragraphs 0202-203); paragraph 0198).

Additional Refereneces:
1.  Woodruff – US 20150338909.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
For claims 1 and 12 and 16, Applicant argues that the amended limitations are not disclosed by the cited prior art.  
In this OA, the amended limitation are rejected under Cherukuri, in combination with Wu and Lee.  See rejection above for details.   Jen and Bito are not relied upon herein, without prejudice.

	in response to a retraining of the physical link, responsive to detection of an error (e.g., retaining link state, 0010; low power consumption state (referred to herein as "L1" or "Level 1"), 0017; turn-off power consuming I/O drivers, I/O receivers, and/or physical layer clocks while retaining the link state, …detect whether a link is down, 0018);

	wherein one of the first and second communication protocol stacks detected as being in a low power state prior to detection of the error is to remain in a low power state during the retraining and the synchronization (e.g., No inter-agent communication over the links interface is required when discussion is focused on a foil, 0011;  detect whether a link is down) in L1 state, 0018, 0023; hold-off period … synchronizing event like reset… maintain correct count of the synchronization counter and the values in their configuration register(s) (e.g., or values stored in memory 112-1) through these states, 0023).
 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify Wu, Jen and Lee with Cherukuri, providing the benefit of When activity resumes, agents may quickly turn-on I/O and clock circuitry and become operational … a power savings feature allows products with superior power and/or thermal characteristics … result in battery savings for mobile devices.  All devices incorporating such features may also dissipate less heat, and hence reduce cost of platform thermal solution (see Cherukuri, 0010), improved performance, power saving, and/or heat dissipation when communication amongst coupled agents is sporadic (0008).

Applicant’s arguments for dependent claims 2-11, 13-15, 17-20 are based on dependency from claims 1, 12, and 16 which are addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135